Per Curiam.
The present policy had the provision that it was incontestable after it had been in force “ during the lifetime of the insured ” for two years, etc. Here the insured died in less than thirteen months after the issuance of the policy. It was error, therefore, to hold that it was incontestable. The case of Killian v. Metropolitan Life Ins. Co. (251 N. Y. 44) involved a policy which did not include the words “ during the lifetime of the insured,” and is not controlling.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Levy, Callahan and Untermyer, JJ.